02-10-208-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00208-CR
 
 



Eligah Darnell


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
432nd District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
ON
APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
 
------------
          Pursuant to rule of appellate
procedure 50, we have reconsidered our previous opinion upon reviewing
Appellant Eligah Darnell’s petition for discretionary
review.  See Tex. R. App. P.
50.  We withdraw our August 19, 2010
opinion and judgment and substitute the following.
          Appellant Eligah
Darnell filed a pretrial application for writ of habeas corpus in cause number
1197285 on the basis of selective and vindictive prosecution and double
jeopardy.  The trial court denied the
requested the relief, and Darnell filed his notice of this appeal.  On May 28, 2010, the trial court granted the
State’s motion to dismiss cause number 1197285 on the ground that Darnell had
been convicted in a separate cause. 
“Where the premise of a habeas corpus application is destroyed by
subsequent developments, the legal issues raised thereunder
are rendered moot.”  Hubbard v. State, 841 S.W.2d 33, 33 (Tex. App.—Houston [14th Dist.] 1992, no
pet.).  Just as an appeal
challenging the denial of a pretrial application for writ of habeas corpus is
rendered moot when the appellant is convicted of the underlying offense before
the appellate court rules on the writ, see
Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992), the trial court’s dismissal
of the very same cause from which Darnell seeks habeas relief rendered moot the
issues he raised in the application.  See Hubbard, 841 S.W.2d
at 33–34 (dismissing appeal because appellant’s conviction rendered issue
raised in appeal from denial of pretrial application for writ of habeas corpus
moot); Ex parte Hodges, No. 02-02-00429-CR,
2003 WL 21359331, at *1 (Tex. App.—Fort Worth June 12, 2003, no pet.) (mem. op., not designated for publication) (same).  Because the
issues Darnell raised in his application are moot—the underlying cause has been
dismissed—we dismiss this appeal.  See Tex. R. App. P. 43.2(f); Martinez, 826 S.W.2d
at 620 (dismissing appeal).
 
PER CURIAM
 
PANEL:  MEIER, J.;
LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 9, 2010




[1]See Tex. R. App. P. 47.4.